Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., WO 2017/130973 in view the article entitled, “Electron Beam Irradiation of Polyperfluoroethers: Experimental Analysis of Main-Chain Degradation” authored by Pacansky et al. and published in Chemistry of Materials (1993), 5, 486-494 for the reasons outlined previously and further in view of the following analysis.
	It is Applicants’ contention that the invention gleaned from the combined teachings of Ishii and Pacansky no longer constitutes a foundation for rejection because the specific linking groups are not disclosed.  The Examiner concedes that embodiments (B1) and (B2) of the perfluoro(polyether) group-containing silane are not anymore rendered prima facie obvious by the prior art of record in that the variable Ra = -ZSiR723 does not overlap in scope with prior art variable R1.  (This is the lone distinction as the Examiner identified teachings in Ishii that demonstrated overlap in the description of the linking residues connecting the perfluropolyether backbone to the silyl groups.)
	However, the genus of polymers conforming with claimed formula (C1) still overlaps that defined by prior art formula (D1).  Claimed variable X5 adhering to X10-(OR25)n4-X11 in one permutation correlates with prior art variable X9 where X9 is any of the first three specific embodiments mentioned in column 29, lines 22-24.  For instance, -CH2O(CH2)3- is encompassed within X10-(OR25)n4-X11 where X10 and R25 are CH2, n4=1, and X11 is -CH2CH2-.  Prior art structural moiety CRdk2Rel2Rfm2 is correlated with claimed attribute CRel2 where l2 is 3 (column 32, line 21) and Re is as described in column 32, line 2.  (The variable R85 is characterized in column 31, lines 42-44.  The Examiner acknowledges that this passage references a variable R95 but this is a clear typographical error given the context of the subject matter earlier in column 31 (for instance at line 10).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-10, 12-13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/3, 1/3, 1/3, 1/3, 16, 17, 19, and 20 of U.S. Patent No. 10,450,413 in view the article entitled, “Electron Beam Irradiation of Polyperfluoroethers: Experimental Analysis of Main-Chain Degradation” authored by Pacansky et al. and published in Chemistry of Materials (1993), 5, 486-494.
	Patent claim 1 discloses the linking group -R31-Xc-R31- where R31 is a single bond or a C1-20 alkylene group and Xc is an oxygen atom or an amide or urethane moiety.  Together, these would provide linkers equivalent to both embodiments of the linker group X5 in claimed formula (C1).  Further, claimed group Re = -Y-SiR853 is equivalent to -Y-SiR53.
	Pacansky motivates one to select from the claims of the ‘413 patent those embodiments of the poly(perfluoroether) that contain branched repeat units of which (OCF2CF(CF3)-) would be plainly obvious.
Allowable Subject Matter
	Claim 19 is allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 13, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765